Exhibit 10.52

AMENDMENT TO CONTRACT

THIS AMENDMENT TO CONTRACT (this “Amendment”) is made this 3rd day of March,
2006 by and between Mobile Satellite Ventures LP, a Delaware limited partnership
(“MSV”), and Boeing Satellite Systems, Inc., a Delaware corporation
(“Contractor”).

W I T N E S S E T H:

WHEREAS, the Parties have entered into a Contract dated January 9, 2006 (the
“Contract”); and

WHEREAS, the Parties have determined to further amend the Contract pursuant to
Section 35.5 thereof, as provided herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Amendment, the Parties hereto hereby agree as
follows:

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the meaning ascribed to such terms in the Contract.

Section 2. Amendments.

2.1 Security Interest. Section 11.3 of the Contract is hereby deleted in its
entirety and replaced with the following:

“Section 11.3 Security Interest. MSV hereby grants Contractor a first priority
security interest in any right, title, or interest MSV may have or be deemed to
have in the Work to secure MSV’s outstanding obligations to Contractor under
this Contract provided, that such security interest does not secure the payment
of Orbital Performance Incentives with respect to any Satellite incurred
following transfer of title and risk of loss to MSV (the “Transfer Time”) of the
applicable Satellite. The Parties agree that Contractor may file, for
precautionary purposes, appropriate Uniform Commercial Code financing statements
or any similar document having the same effect in foreign countries reflecting
Contractor’s right, title and interest to the Work prior to transfer of title of
the Work to MSV.

Contractor agrees to immediately release and to take such actions as may be
necessary or appropriate to terminate its security interest, and to terminate
any related financing statements or other similar documents with respect to any
Satellite and any Work related to such Satellite upon the Transfer Time of the
applicable Satellite; provided MSV has satisfied all Construction Deferrals and
other payments payable with respect to the Satellite being released as of the
Transfer Time.”

Section 3. Miscellaneous.

3.1 Status of Contract. Notwithstanding anything to the contrary contained in
the Contract, the security interest granted by the Contract shall be limited to
that set forth in this Amendment. As modified hereby, the Contract and its terms
and provisions are

 

1



--------------------------------------------------------------------------------

hereby ratified and confirmed for all purposes and in all respects; provided,
however, that if there is any inconsistency or conflict between the terms and
principles of this Amendment and the Contract, then the terms and principles of
this Amendment shall govern and be controlling.

3.2 Further Assurances. Each of the parties to this Amendment agrees to take
such further actions, including, but not limited to, entering into additional
agreements, as are necessary to effectuate the transactions and evidence the
agreements and principles contemplated hereby. Each of the parties to this
Amendment also agrees that any financing of the Construction Deferrals
contemplated by the Contract, whether provided by the Contractor or an affiliate
of the Contractor (including Boeing Capital Corporation) will contain no
security interest greater than the security interest contemplated hereby,
without the prior written consent of the Company.

3.3 Counterparts. This Amendment may be executed in two or more counterparts,
which may be by facsimile, each of which will be deemed an original but all of
which together will constitute one and the same instrument. All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument.

3.4 Headings. The headings in this Amendment are for reference purposes only and
will not in any way affect the meaning or interpretation of this Amendment.

3.5 Governing Law. This Amendment shall be governed by, enforced under and
construed in accordance with the laws of the State of New York, without giving
effect (to the fullest extent provided by law) to any choice or conflict of law
provision or rule thereof which might result in the application of the laws of
any other jurisdiction.

[Execution Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first above written.

 

MOBILE SATELLITE VENTURES LP By:  

/s/ Randy Segal

Name:   Randy Segal Title:   Senior Vice President BOEING SATELLITE SYSTEMS,
INC. By:  

/s/ Dennis R. Beeson

Name:   Dennis R. Beeson Title:   Contracts Manager

 

3